Title: From Thomas Jefferson to United States Senate, 15 November 1804
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Nov. 15. 1804
                  
                  I now lay before you a treaty entered into on the 18th. day of August of the present year, between the US. on the one part and the Delaware Indians on the other, for the extinguishment of their title to a tract of country between the Ohio and Wabash rivers: and another of the 27th. day of the same month between the US. and the Piankeshaws for a confirmation of the same by the latter, together with a letter from Governor Harrison on the same subject; which treaties are submitted for your advice and consent.
                  
                     Th: Jefferson 
                     
                  
               